Citation Nr: 0822092	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-22 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected mechanical low back pain.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the cervical spine.   

(The issue of service connection for erectile dysfunction is 
addressed in a separate decision.) 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1967, and from February 1981 to September 1996.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO), which, in pertinent part, 
denied increased ratings for mechanical low back pain, and 
disc disease of the cervical spine, as well as entitlement to 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  

In an August 2007 rating decision, the RO granted a TDIU, 
effective October 23, 2006.  Because the veteran was awarded 
a complete grant of the benefit sought with respect to that 
matter, it is not currently on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking increased ratings for his service-
connected mechanical low back pain, as well as his service-
connected degenerative disc disease of the cervical spine.   
He filed his increased rating claims in November 2003.

The veteran is in receipt of a 10 percent evaluation for his 
service-connected disc disease of the cervical spine, and 
such disability is currently evaluated under Diagnostic Code 
5243 for intervertebral disc disease (IDS).  IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007), Note 6.

There is no indication in the record that the veteran has 
been advised of the criteria for evaluating IDS.  Moreover, 
review of the record reveals that RO has not yet adjudicated 
the increased rating claim for the cervical spine disability 
using the formula for rating IDS based on incapacitating 
episodes, pursuant to Diagnostic Code 5243.  As such, the 
Board finds that the veteran should be advised of the current 
rating criteria for IDS, and then readjudicate the issue 
using the same criteria.

Moreover, the Board notes that the veteran's service-
connected mechanical low back pain is currently evaluated 
under Diagnostic Code 5237 for lumbosacral strain.  A May 
2006 VA examination report shows a diagnosis of 
"degenerative disc disease of the lumbar spine (SC)."  That 
diagnosis appears to be related to the initial service-
connected mechanical low back pain.  As such, the Board finds 
that the RO should also evaluate the increased rating claim 
for the veteran's lumbar spine disability based on the 
Formula for Rating IDS Based on Incapacitating Episodes.

Inasmuch as the Board is remanding the claim for 
readjudication, the Board notes that in a recent decision, 
the Court held in Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008), that for an increased rating claim, section §5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, under 
Vazquez, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The record contains an April 2004 VCAA letter pertinent to 
the increased rating claims on appeal, which was issued prior 
to Vazquez.  Thus, on remand, the RO should provide 
corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to issues of entitlement to an 
evaluation in excess of 10 percent for 
service-connected mechanical low back 
pain, and entitlement to an evaluation in 
excess of 10 percent for service-
connected degenerative disc disease of 
the cervical spine.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claims, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected mechanical low back 
pain, and degenerative disc disease of 
the cervical spine, and the effect that 
the worsening has on his employment and 
daily life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Upon completion of the above-
requested development, the RO should re-
adjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
mechanical low back pain, and entitlement 
to an evaluation in excess of 10 percent 
for degenerative disc disease of the 
cervical spine, with consideration of the 
current criteria governing spine 
disabilities, to include degenerative 
disc disease.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

